Citation Nr: 0122269	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to apportionment of the veteran's VA benefits on 
behalf of his spouse.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.  

This appeal arises from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's request for 
apportionment of the veteran's VA compensation benefits.  


REMAND

The appellant contends that she is entitled to an 
apportionment of the veteran's VA benefits.  In reviewing the 
record, the Board notes that there are some significant 
discrepancies in the facts as asserted by the appellant and 
the defendant which should be clarified.  For example, in her 
response to the RO the appellant listed her average monthly 
income as $500 per month.  The veteran has asserted that the 
appellant is receiving $200 a month in child support for her 
daughter.  Based on the information of record the Board is 
unable to determine if the $500 a month includes the child 
support.  In order to clarify this matter the appellant 
should submit an additional financial statement, to include 
her current monthly income and explaining the source of her 
income (i.e. employment, child support, public benefits, 
etc.).  

The veteran asserts that he needs assistance with the tasks 
of daily living and requires a live in companion to assist 
him due to his poor vision and that he must pay for such 
assistance.  For that reason he contends it would be a 
hardship to apportion his benefits.  This is inconsistent 
with an August 1997 rating decision which denied the veteran 
special monthly compensation based on the need for aid and 
attendance.  A June 1997 VA examination noted the veteran's 
vision was restricted to a central area only in the right 
eye.  He was able to discern movement in the left temporal 
field.  He had taken courses in blind rehabilitation.  In 
addition, the veteran did not list among his monthly expenses 
any amount paid for assistance with the tasks of daily 
living.  Also, the veteran stated he was paying the 
appellant's uninsured medical bills.  He did not list that 
among his expenses or debts.  

In denying the appellant's claim the RO adjudicated the issue 
based on 38 C.F.R. § 3.451 for special apportionments.  The 
RO stated the appellant had the burden of showing 
"hardship" in order to support her claim for apportionment.  
The regulations also provide (under 38 C.F.R. § 3.450), VA 
benefits may be apportioned when the veteran is not residing 
with his spouse and is not reasonably discharging his 
responsibility for his spouse's support.  38 C.F.R. § 3.450 
(2000).  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  In that case, the United States Court of Appeals for 
Veterans Claims affirmed a Board decision that denied a 
veteran's request to discontinue an apportionment of his 
improved disability pension benefits on behalf of his minor 
child.  The Board determined that the apportionment was less 
than the current amount of the additional benefit that the 
veteran received because of having a dependent and that an 
apportionment of such an amount could not cause a hardship to 
the veteran.  In the instant case, the appellant contends 
that the veteran is receiving increased VA compensation 
because of her continued status of a dependent spouse.

The Board also notes that, during the pendency of the 
veteran's appeal, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged. It is the Board's judgment 
that the RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act, codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  

Finally, the Board notes that it is not clear from the record 
that the veteran was issued a statement of the case or a 
supplemental statement of the case regarding his spouse's 
appeal.  The veteran was informed of the RO's decision 
denying the appellant's claim.  A February 2000 letter to the 
appellant stating her request for apportionment was denied, 
includes a handwritten notation to the effect that a copy of 
the letter was sent to the veteran.  In an undated letter the 
RO did inform the veteran that his spouse had filed a notice 
of disagreement, but there is no indication he knew an appeal 
had been filed.  

The regulations require that upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties and their representatives will be 
furnished copies of the statement of the case.  38 C.F.R. 
§ 19.101 (2000).  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other parties to 
the extent that it contains information which could directly 
affect the payment or potential payment of the benefit which 
is the subject of the contested claim.  38 C.F.R. § 19.102 
(2001).  The RO must ensure that the veteran has received 
copies of the statement of the case and any subsequently 
issued supplemental statement of the case to the appellant, 
as well as a copy of the appellant's Substantive Appeal. 




Accordingly, this case is REMANDED for the following action:  

1.  The RO should request the appellant 
submit an additional statement as to her 
current income and expenses, it should 
indicate the source of any income.  The 
RO should also request that the veteran 
submit an additional financial statement 
including monthly income and expenses, to 
include medical debts.  The appellant and 
veteran should be specifically requested 
to identify any financial support that 
the veteran may be providing to the 
appellant.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and 38 C.F.R. 
§ 19.100-19.102 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

3.  Thereafter, the RO should 
readjudicate the claim for an 
apportionment with consideration of 
38 C.F.R. § 3.450 and 3.451, and the 
Courts decision in Hall v. Brown, 5 Vet. 
App. 294 (1993).  

If the benefit sought on appeal remains denied, the 
appellant, and the veteran and his representative, should be 
provided a supplemental statement of the case and an 
appropriate period of time for response.  The RO must also 
ensure that the veteran has received copies of the statement 
of the case and any subsequently issued supplemental 
statement of the case to the appellant, as well as a copy of 
the appellant's Substantive Appeal.  

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



